DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 60-116994.
In regard to claim 1, JP ‘994 discloses a threaded joint for steel pipes, the threaded joint comprising a tubular pin 10 and a tubular box 16, wherein the pin includes a taper male thread part 12, and the box includes a taper female thread part 20 to be engaged with the taper male thread part, the taper male thread part is divided into a first region 120B on a free end side of the pin and a second region 120A on a tubular side of the pin along a tube axis direction, and a taper ratio of the first region is greater than a taper ratio of the second region (see fig. 3A where 120 is the same taper angle as 18 and section 120B is at a steeper taper, leaving space 30 between 16 and 10), the taper ratio of the first region is greater than a taper ratio of the taper female thread 
In regard to claim 3, wherein (x) is within a range from 20% or more of (L) to 80% or less of L, where L is the total length in the tube axis direction of the taper male thread part, and x is the distance in the tube axis direction from an end of the taper male thread part on the free end side of the pin to the border between the first region and the second region (section 120b (x) of the first tapered region on 10 is 1/3 of L, or 3%). 
Claim(s) 1, 3-4  and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoll 5,221,113.
In regard to claim 1, Stoll discloses a threaded joint for steel pipes, the threaded joint comprising a tubular pin 3 and a tubular box 8, wherein the pin includes a taper male thread part 2, and the box includes a taper female thread part 11 to be engaged with the taper male thread part, the taper male thread part is divided into a first region 2 on a free end side of the pin and a second region 1 on a tubular side of the pin along a tube axis direction, and a taper ratio of the first region is greater than a taper ratio of the second region (see fig.1), the taper ratio of the first region is greater than a taper ratio of the taper female thread part, and the taper ratio of the second region is equal to or greater than the taper ratio of the taper female thread part.
In regard to claim 3, wherein (x) is within a range from 20% or more of (L) to 80% or less of L, where L is the total length in the tube axis direction of the taper male thread part, and x is the distance in the tube axis direction from an end of the taper male thread part on the free end side of the pin to the border between the first region and the second region (see fig. 1 where section 2 is just slight larger than section 1).
In regard to claims 4 and 9, wherein the pin includes a shoulder face 13 arranged on a free end of the pin, and the box includes a shoulder (counterbore surface stepping down from 11 to 10) face corresponding to the shoulder face 13 of the pin.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 60-116994.
In regard to claim 2, JP ‘994 discloses a male and female tapered members as described 
above, but it is unclear as to the exact taper angle of the first section of the male member to that of the second section of the male member.  However, it would have been obvious to one of ordinary skill in the art to modify the taper angle of the first section of the male member to satisfy the equations of claim 2 because a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In regard to claim 6, wherein (x) is within a range from 20% or more of (L) to 80% or less of L, where L is the total length in the tube axis direction of the taper male thread part, and x is the distance in the tube axis direction from an end of the taper male thread part on the free end side of the pin to the border between the first region and the second region (section 120b (x) of the first tapered region on 10 is 1/3 of L, or 3%). 
Claims 2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoll 5,221,113.
In regard to claim 2, Stoll discloses a male and female tapered members as described 
above, but it is unclear as to the exact taper angle of the first section of the male member to that of the second section of the male member.  However, it would have been obvious to one of ordinary skill in the art to modify the taper angle of the first section of the male member to satisfy the equations of claim 2 because a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In regard to claim 6, wherein (x) is within a range from 20% or more of (L) to 80% or less of L, where L is the total length in the tube axis direction of the taper male thread part, and x is the distance in the tube axis direction from an end of the taper male thread part on the free end side of the pin to the border between the first region and the second region (section 120b (x) of the first tapered region on 10 is 1/3 of L, or 3%). 
In regard to claim 7, wherein the pin includes a shoulder face 13 arranged on a free end of the pin, and the box includes a shoulder (counterbore surface stepping down from 11 to 10) face corresponding to the shoulder face 13 of the pin.
Allowable Subject Matter
Claims 5, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garcha, Urech, McElligott, Tejeda, Geary, Otten, Moyer, Strickland, Axford, Bollfrass, Greer, Philibert, Fredd, Der WIssel and Sneddon disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679